PER CURIAM.
The importation consisted of a number of fur garments, made up ready to wear, lined with silk cloth, and trimmed with embroidery. The fur itself out of which the garment was made has not been embroidered; but the completed article, the piece of wearing apparel which is- composed of fur, lining, trimming, or what *261not; is, considered in its entirety, an embroidered article. The only question is whether it comes within the proviso at the end of paragraph 339, tariff act of 1897, or within paragraph 450, as “manufactures of which fur is the material of chief value,” not otherwise specially provided for.
The proviso reads as follows:
“Provided, that no wearing apparel or other article or textile fabric, when embroidered by hand or machinery, shall pay duty at a loss rate than that imposed in any schedule of this act upon any embroideries of the materials of which such embroidery is composed.”
The paragraph to which this proviso is annexed consists of a long enumeration of articles, such as-laces, articles made wholly or in part of lace, nettings, veilings, ruchings, tuckings, embroideries, braids, in-sertings, bands, wearing apparel, handkerchiefs, and skirtings — “all composed wholly or in chief value of flax, cotton or other vegetable fiber.” The importers contend that under the rule of noscitur a sociis the “wearing apparel” of the proviso must be confined to such articles of wearing apparel only as are textiles or made of textiles. In oui opinion the language chosen by Congress to express its intent is altogether too broad to warrant such a construction. If the second “or” of the proviso were an “of,” it would precisely convey the meaning which appellants seek to give to the phrase; but enumerating separately, as it does, “wearing apparel,” “other article,” and “textile fabric,” it would be an unreasonable extension of the rule relied on thus to restrict it.
The decision is affirmed.